Citation Nr: 0933370	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-07 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1970.  He was determined to be permanently and totally 
disabled from service connected disabilities as of April 4, 
2005.  The appellant is the daughter of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The case is currently under the 
jurisdiction of the Waco, Texas, RO.


FINDINGS OF FACT

1.  Effective April 4, 2005, the Veteran was awarded a 
permanent and total disability rating based on his service-
connected disability(ies).  

2.  In June 2007, the appellant, who is the Veteran's 
daughter, filed her initial claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant's date of birth is March [redacted], 1971.  

4.  The appellant reached her 26th birthday on March [redacted], 1997, 
prior to the effective date of a finding of permanent and 
total service-connected disability on behalf of the Veteran.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
20.3043 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regards to Chapter 35 education benefits, the provisions 
of the Veterans Claims Assistance Act (VCAA) have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.  

Chapter 35 Eligibility

The appellant has submitted a claim for DEA benefits.  She 
contends that her father, the Veteran, should not have his 
family penalized for his decision to have children decades 
before he was found to be permanently and totally disabled.   
She also contends that she chose to have her own children 
before attending college so that she would be young enough to 
enjoy her children.  In sum, she essentially requests that, 
given the above circumstances, VA find that she is entitled 
to the benefits.

The RO adjudicated the Veteran as permanently and totally 
disabled, effective April 4, 2005, and the appellant 
initially filed her application for the receipt of DEA 
benefits under Chapter 35 after that date, in June 2007.  In 
her application, she reported that she was the Veteran's 
child and was born on March [redacted], 1971.

Basic eligibility for Dependents Educational Assistance 
Program benefits under Chapter 35 benefits may be established 
in one of several ways, including being the child of a 
veteran who has a total and permanent disability rating from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record confirms that the appellant 
is the Veteran's daughter, and that the Veteran is in receipt 
of a permanent and total disability rating based on a 
service-connected disability.

However, eligibility for such Chapter 35 benefits requires 
that the appellant not reach his or her 26th birthday before 
the effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c).  It is 
undisputed that the appellant reached her 26th birthday on 
March [redacted], 1997.  However, the effective date of the veteran's 
permanent and total service-connected disability effective 
April 4, 2005.  Thus, the appellant turned 26 years old 
before the effective date of the veteran's permanent and 
total service-connected disability rating.  Consequently, the 
appellant is simply not eligible for Chapter 35 educational 
assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(b)(2)(i).  Also, the beginning date may be extended 
if the permanent and total disability rating is assigned 
after the child reaches 18, but before the child turns 26.  
38 C.F.R. § 21.3041(b)(2)(ii).  However, as discussed above, 
the appellant turned 26 before the effective date of the 
finding of permanent and total disability of the Veteran.  
Therefore, neither of these exceptions tolls the basic 
beginning date for this appellant's eligibility for 
educational assistance.

The Board has considered the appellant's argument to the 
effect that the controlling laws and regulations have 
effectively denied her education benefits to which she and 
the Veteran believe she should rightly be entitled.  
Regardless of the appellant's assertions, the Board's actions 
are bound by the applicable law and regulations as written, 
such that the Board has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

While the Board is respectful of the appellant's arguments 
and concerns as stated in support of her claim, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific.  The Board is bound by these 
criteria.  Therefore, the Board must find that the appellant 
is simply not eligible to receive Dependents Educational 
Assistance Program benefits under Chapter 35 as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where 
the law, rather than the facts, however, is dispositive, the 
"benefit-of-the-doubt" rule does not apply.


ORDER

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


